Exhibit 10.2

FIRST AMENDMENT

TO

OFFER LETTER

THIS FIRST AMENDMENT TO OFFER LETTER (this “Amendment”) is executed and
delivered effective as of November 15, 2007, by and between Restoration
Hardware, Inc., a Delaware corporation (the “Company”) and Ken Dunaj, an
individual resident of the State of California (“Employee”).

RECITALS

WHEREAS, the Company and Employee previously executed and delivered an Offer
Letter, dated as of May 5, 2006 (the “Original Agreement”); and

WHEREAS, the Company and Employee now wish to amend the Original Agreement in
order to provide for a Retention Incentive Payment (as defined below), enhanced
severance protection and a limitation of the events comprising “Involuntary
Termination” following a Change of Control, pursuant to the terms and conditions
described herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Employee, intending to be legally bound, hereby agree as follows:

1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Original Agreement.

2. A new section is hereby added to the Original Agreement following the section
on “Miscellaneous Benefits,” reading as follows and effective for thirty-six
(36) months from the date hereof:

 

Retention

Incentive

Payment

   In the event of a Change of Control (as defined in Attachment B), the Company
shall pay you a one-time retention incentive payment of Two Hundred Fifty
Thousand Dollars ($250,000), less state, federal and other applicable tax
withholdings (the “Retention Incentive Payment”), within thirty (30) days of the
consummation of the Change of Control (“Change of Control Date”), provided that
you have continued to be employed by the Company through the Change of Control
Date. Notwithstanding the preceding sentence, if within sixty (60) days prior to
the Change of Control Date with respect to a Change of Control that constitutes
a “change in ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company under Internal Revenue Code
Section 409A (“409A Change of Control”), the Company has terminated your
employment Not for Cause, the Retention Incentive Payment shall be payable
within thirty (30) days of the Change of Control Date. If within sixty (60) days
prior to the Change of Control Date with respect to a Change of Control that
does not constitute a 409A Change of Control, the Company has terminated your
employment Not for Cause, the Retention Incentive Payment shall be payable
within sixty (60) days of your “separation from service” under Code Section
409A. The Retention Incentive Payment shall only be payable, if at all, with
respect to the first Change of Control occurring after the date hereof.

 

1



--------------------------------------------------------------------------------

3. The section on “Change of Control” of the Original Agreement is hereby
replaced in its entirety with the following:

 

Change of

Control

   Should there be a Change of Control of the Company (See Attachment B), your
initial stock option grant will vest in full upon such Change of Control. In
addition, if either on such Change of Control date or within (18) months after
the Change of Control, you are subject to an “Involuntary Termination” (as
defined in Attachment B) by the Company, you will receive, in lieu of any other
severance pursuant to this offer letter, compensation continuation for a period
of twelve (12) months from your termination date at the rate of two (2) times
your annual base salary plus two (2) times your target bonus, which target bonus
for this sole purpose shall be Three Hundred Thousand Dollars ($300,000). Your
entitlement to any severance payments and acceleration of your stock option
grant will be contingent upon your execution of the Company’s written release
and expiration of any applicable revocation period to the written release. (See
Attachment A) In addition, the severance payments and benefits to be provided
upon an Involuntary Termination following a Change of Control are subject to the
excise tax payment provisions set forth in Attachment B. This section shall
govern the benefits payable in the event of your Involuntary Termination in the
eighteen (18) months after a Change of Control, notwithstanding any inconsistent
language in Attachment A, and any inconsistent language shall be of no force or
effect. In the event this section is effective, no other severance or similar
benefits shall be payable hereunder.

4. The definition of “Involuntary Termination” on Attachment B to the Original
Agreement is hereby replaced in its entirety with the following:

“Involuntary Termination” shall mean the termination of your employment which
occurs by reason of:

(i) your involuntary dismissal or discharge by the Company Not for Cause, or

(ii) your voluntary resignation within 45 days following one or more of the
following events:

(A)a change in your position with the Company which materially reduces your
duties and responsibilities or the level of management to which you report (but
excluding (x) a reduction in duties or responsibilities by virtue of the Company
being acquired and made part of another entity (as, for example, when the chief
executive officer of the Company remains as the senior executive officer of a
division or subsidiary of the acquirer, which division or subsidiary either
contains substantially all of the Company’s business or is of a comparable
size), or (y) a change in your reporting position such that you no longer report
directly to the chief executive officer of a publicly-traded company; provided,
that, for the avoidance of doubt, you will be deemed to have sustained a
material reduction in

 

2



--------------------------------------------------------------------------------

your duties or responsibilities if you are no longer reporting directly to one
of the following (i) the Company’s Chief Executive Officer, (ii) the parent
company’s Chief Operating Officer or Chief Executive Officer, (iii) the head of
the operating group covering the Company, or (iv) any other person holding a
substantially equivalent position to any of such preceding clauses (i) through
(iii)),

(B) a reduction in your level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs), other than a reduction that is similar in percentage or
nature to a reduction generally applicable to all similarly situated senior
officers of the Company, or

(C) a relocation of your principal place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Company without your consent.

5. The section at the end of Attachment B to the Original Agreement with the
heading “Compliance with Section 409A” is amended to read as follows:

Compliance with Section 409A:

This Agreement is intended to comply with Section 409A of the Code (as amplified
by any IRS or U.S. Treasury Department guidance), and shall be construed and
interpreted in accordance with such intent. You acknowledge that the Company, in
the exercise of its sole discretion and without your consent, (i) may amend or
modify this Agreement in any manner in order to meet the requirements of
Section 409A of the Code as amplified by any IRS or U.S. Treasury Department
guidance and (ii) shall have the authority to delay the payment of any amounts
or the provision of any benefits under this Agreement to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies) as amplified by any IRS or U.S. Treasury Department guidance as the
Company deems appropriate or advisable. In such event, if, upon your separation
from service, you are then a “specified employee” (as defined in Section 409A of
the Code), then only to the extent necessary to comply with Code Section 409A
and avoid imposition of taxes under Code Section 409A, the Company will defer
payment of certain of the amounts owed to you under this Agreement until the
earlier of your death or the first business day of the seventh month following
your separation from service. Any provision of this Agreement that would cause
the payment of any benefit to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder). Notwithstanding anything to the contrary, no
actions taken pursuant to this section shall reduce the total amount of payments
and benefits owed to you and to be paid to you under this Agreement.

 

3



--------------------------------------------------------------------------------

6. You will be entitled to reimbursement for reasonable attorney’s fees incurred
by you in negotiating the terms of this Amendment, not to exceed $10,000 unless
approved by the Company. Except as provided above in this Amendment, all terms,
covenants and conditions in the Original Agreement shall remain in full force
and effect and shall not be affected by this Amendment.

7. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall be taken together and deemed
to be one instrument.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby execute this First Amendment to Offer
Letter as of the date first above written.

 

RESTORATION HARDWARE, INC.     By:   /s/ Gary Friedman       /s/ Ken Dunaj  
Name: Gary Friedman       Ken Dunaj   Title: Chairman, CEO and President      

SIGNATURE PAGE TO FIRST AMENDMENT TO OFFER LETTER